The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fusco (US 6,763,611). With respect to claims 1-3 and 8-9, Fusco discloses a sole assembly (see figures 1-10) comprising a lattice structure including: a plurality of laths (210), each lath of the plurality of laths having a longitudinal structure defining a longitudinal axis and a girth centered about the longitudinal axis, wherein: a first portion of the plurality of laths is arranged within a first region (toe end) of the sole assembly, a second portion of the plurality of laths is arranged within a second region (heel end) of the sole assembly, and each lath in the first portion of laths has a first girth that is substantially different from a second girth of each lath in the second portion of laths (see figure 5, where the laths in the toe region are thinner and shorter than the laths in the heel portion, also see column 7, lines 12-17); and a plurality of cell units formed by the plurality of laths, each of the plurality of cell units having a substantially uniform volume (the volume of each cell unit is constant for the cell unit); wherein the first region and the second region are distinct regions arranged relative to a toe end, a heel end, an arch side, and an outward side of a shoe; wherein a height of the lattice structure varies from the toe end to the heel end (see figures 1 and 8-9); wherein the lattice structure further comprises: a transition portion of laths disposed in a transition area arranged between the first region and the second region, wherein the laths in the transition portion of laths can have girths that are gradations between the first girth and the second girth; wherein the lattice structure is formed as a single unitary part (integral); wherein the lattice structure is integrally formed without gate marks, sprue marks, parting line marks and ejector pin marks; wherein the lattice structure can be formed by a printing process (product-by-process); wherein the a plurality of cell units comprise one or more complete cell units and one or more incomplete cell units (see figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Fusco (US 6,763,611). Fusco as described above discloses all the limitations of the claims except for the specifics of the girth of the laths.
	With respect to the girths of the laths, and wherein the lattice structure further comprises a transition portion of laths disposed in a transition area arranged between the first region and the second region, wherein the laths in the transition portion of laths have girths that are graduation between the first girth and the second girth, Fusco discloses that laths/connectors 210 and vertexes/masses 220 may have a variety of geometries that affect aesthetic and structural aspects of lattice structure 200. Like the materials selected for laths/connectors 210 and vertexes/masses 220, the geometries of these components may be varied within an individual lattice structure 200. With regard to laths/connectors 210, length, width, cross-sectional shape, and curvature are potential geometrical properties that may be varied. Therefore, it would have been obvious to one of ordinary skill in the art to modify the lattice structure to further comprise a transition portion of laths disposed in a transition area arranged between the first region and the second region, wherein the laths in the transition portion of laths have girths that are graduation between the first girth and the second girth, since a change in shape is generally recognized as being
	With respect to claim 7, and the platform and the lattice being integrally formed without gate marks, sprue marks, parting line marks and ejector pin marks, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Fusco (US 6,763,611) in view of Luthi et al. (US 5,822,886). 
	Fusco is described above, discloses all the limitations of the claims except it is silent about the sole assembly comprising the platform and lattice structure to be integral and as a single unitary part. Luthi et al. discloses that it is old and conventional to make a midsole as a one-piece/monolithic midsole having a platform and plurality of structural webs that are integrally formed with the platform for easier customization for different applications and body-characteristics. With respect to claims 6 and 16, it would have been obvious to one of ordinary skill in the art in view of Luthi et al. to make the platform and lattice structure of the sole assembly of Fusco monolithic, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 7 and the platform and the lattice being integrally formed without gate marks, sprue marks, parting line marks and ejector pin marks, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,320,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an article of footwear comprising: an upper; and a sole coupled to the upper, the sole including: a platform  having a toe portion and a heel portion, the platform having a first surface configured to face a sole of a foot and a second surface opposite the first surface; and a lattice extending from the second surface of the platform, the lattice including a plurality of laths forming a plurality of uniform cell units and a plurality of non-uniform cell units.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,743,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an article of footwear comprising: an upper; and a sole coupled to the upper, the sole including: a platform  having a toe portion and a heel portion, the platform having a first surface configured to face a sole of a foot and a second surface opposite the first surface; and a lattice extending from the second surface of the platform, the lattice including a plurality of laths forming a plurality of uniform cell units and a plurality of non-uniform cell units.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,470,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an article of footwear comprising: an upper; and a sole coupled to the upper, the sole including: a platform  having a toe portion and a heel portion, the platform having a first surface configured to face a sole of a foot and a second surface opposite the first surface; and a lattice extending from the second surface of the platform, the lattice including a plurality of laths forming a plurality of uniform cell units and a plurality of non-uniform cell units.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,470,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an article of footwear comprising: an upper; and a sole coupled to the upper, the sole including: a platform  having a toe portion and a heel portion, the platform having a first surface configured to face a sole of a foot and a second surface opposite the first surface; and a lattice extending from the second surface of the platform, the lattice including a plurality of laths forming a plurality of uniform cell units and a plurality of non-uniform cell units.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,575,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an article of footwear comprising: an upper; and a sole coupled to the upper, the sole including: a platform  having a toe portion and a heel portion, the platform having a first surface configured to face a sole of a foot and a second surface opposite the first surface; and a lattice extending from the second surface of the platform, the lattice including a plurality of laths forming a plurality of uniform cell units and a plurality of non-uniform cell units.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole assemblies comprising lattice structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
05/03/2022